Citation Nr: 1212104	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-37 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hip and knee disabilities.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hip and knee disabilities.  

3.  Entitlement to service connection for residuals of a heart attack and a respiratory disorder, to include as secondary to service-connected bilateral hip and knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's representative


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that declined to reopen a claim for service connection for an acquired psychiatric disorder and denied a claim for service connection for residuals of a heart attack and a respiratory disorder. 

The Veteran, who is currently incarcerated, testified via phone conference before a Decision Review Officer (DRO) in July 2008 and August 2010.  His representative presented a brief statement on his behalf before the undersigned at the RO in July 2011.  Transcripts of these hearings have been associated with the record. 

The Board notes that the Veteran had previously filed a claim for service connection for coronary artery disease that was denied by the RO in unappealed rating decisions dated in August 2006 and March 2007.  Subsequently, in February 2009, the Veteran filed a claim for service connection for residuals of a heart attack, to include pulmonary embolism.  The United States Court of Appeals for the Federal Circuit has held that the term "factual basis" is defined as being the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1336.  The Board notes that the claim denied in August 2006 and again in March 2007 (reconsideration after additional VA treatment records had been received) and the current claim for residuals of a heart attack and a respiratory disorder are not based on the same factual basis.  The previous claim for coronary artery disease involved a cardiac disability in which the coronary arteries become narrowed, while the current claim primarily involves a respiratory disability, specifically a pulmonary embolism, in which the arteries of the lungs become blocked.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 144, 420, 602 (30th ed. 2003); Boggs, 520 F.3d at 1334-35.  Therefore, the Board finds that the Veteran's current claim for service connection for residuals of a heart attack and a respiratory disorder is a separate and distinct claim from his previous claim for service connection for coronary artery disease and is not considered a claim to reopen.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 1993 rating decision that denied service connection for an acquired psychiatric disorder was not appealed and no new and material evidence was received within 1 year; therefore, it is final. 

2.  Some of the evidence received since the March 1993 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

3.  Residuals of a heart attack and a respiratory disorder were not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current residuals of a heart attack and a respiratory disorder to service or to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The RO's March 1993 rating decision is final as to the claim of service connection for an acquired psychiatric disorder, to include bipolar affective disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for establishing service connection for residuals of a heart attack and a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).   

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

The Board notes that the petition to reopen the issue of service connection for an acquired psychiatric disorder is being granted, so no VCAA discussion is necessary regarding this issue.  

Regarding the Veteran's claim for service connection for residuals of a heart attack and a respiratory disorder, in a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection (including secondary service connection), as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and provided examples of the type of evidence which impacts those determinations.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post service VA and private treatment records, Social Security Administration records, VA examination reports, and the Veteran's lay statements.  The Board finds the August 2009 VA heart examination to adequate as the examiner review the relevant facts, examined the Veteran, and provided medical opinions supported by rationales.  Although the examiner did not provide an opinion regarding direct service connection, the Board finds that one is not indicated by the evidence of record.  In this regard, the Veteran's service treatment records do not contain relevant evidence of complaints, treatment, or diagnosis.  Further, there is no indication of a link directly to service.  The Veteran essentially claims that his heart attack and any residuals stem from his service-connected leg disabilities and noted, for example, in his February 2009 claim and the August 2010 DRO hearing transcript.

As discussed above, the Board finds that VA has satisfied its duties under the VCAA.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, to include a DRO hearings held in August 2010.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  As explained above, any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause prejudice to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549-50 (Fed. Cir. 1998) (discussing harmless error and its application).  

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for an acquired psychiatric disorder was originally denied by a rating decision in May 1991 because there was no evidence to show that the Veteran had a diagnosis of an acquired psychiatric disorder (nervous condition).  The Veteran subsequently filed to reopen his claim for service connection for an acquired psychiatric disorder.  New evidence in the form of treatment records from the VA medical center in Chicago from January 1989 to September 1989 and from March 1991 to December 1992 were received.  Thereafter, a March 1993 rating decision found no new evidence was presented to reopen this claim because there was no evidence that the Veteran's psychiatric disorder (bipolar affective disorder) was incurred in or caused by his service.  

The evidence considered at the time of the March 1993 rating decision included the Veteran's service treatment records and post-service VA medical records dated from February 1991 to October 1992.  The RO noted that the Veteran was receiving treatment for symptoms consistent with bipolar affective disorder.  However, the RO found that the disorder was first noted in 1991, which was many years after the Veteran's discharge from service and at too remote a time from service for the disorder to be related to service.  

The evidence received since the March 1993 rating decision includes VA and private treatment records dated from February 1986 to March 2010.  These medical reports indicate that the Veteran received intermittent treatment for various psychiatric disabilities, including bipolar affective disorder and depression.  In particular, a February 1986 VA medical report shows that the Veteran was hospitalized for 3 days.  The diagnoses include adjustment disorder with depressed mood.  The report also notes that the Veteran had made a suicide attempt in December 1985.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim for service connection was last finally denied in March 1993 because the first post-service evidence of a psychiatric disorder was in 1991, which was many years after the Veteran's discharge from service and at too remote a time from service for the disorder to be related to service.  However, the Veteran has submitted a February 1986 medical report showing that he was hospitalized for a psychiatric disorder within a year after his discharge from service in July 1985.  The evidence also indicates that the Veteran attempted suicide in December 1985, which was only 5 months after his discharge from service.  In essence, this new evidence suggests that the Veteran's current acquired psychiatric disorder(s) may be related to service, as the February 1986 medical report reflects that he was already experiencing psychiatric symptoms shortly after his discharge from service.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  As the threshold for reopening a claim is low, the Board will resolve all doubt in the Veteran's favor and find that new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder and grant the petition to reopen.  However, before the merits of this claim may be reached, the Board finds that additional development is necessary as will be discussed below in the Remand section.

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a cardiovascular disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Section 5107 of Title 38 sets forth the standard of proof applied in decisions on claims for veterans' benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for residuals of a heart attack and a respiratory disorder (pulmonary embolism), to include as a result of his service-connected right knee disability, which (other than a convalescent rating from July 26, 2001 to October 1, 2001) has been rated as 30 percent disabling since January 20, 1993; his service-connected left knee disability, which has been rated as 20 percent disabling since April 22, 1999; his service-connected right hip disability, which has been rated as 10 percent disabling since September 25, 2001; and his service-connected left hip disability, which has been rated as 10 percent disabling since December 4, 2001.  After careful consideration of all procurable and assembled data, the Board finds that service connection for the Veteran's residuals of a heart attack and a respiratory disorder is not warranted on any basis.  

Service treatment records are negative for any complaints, treatment, or diagnoses of a heart attack or for any respiratory disorders.  On separation examination in July 1985, the Veteran made no complaints regarding his heart or respiratory system, and his cardiovascular and respiratory systems were found to have no abnormalities.  

Post-service VA and private medical records dated from July 2005 to April 2010 indicate, in pertinent part, that the Veteran received intermittent treatment for chest pain, chest tightness, shortness of breath, and unstable angina.   A July 2005 VA medical report reflects that the Veteran underwent a coronary artery bypass graft after he had a heart attack.  He had been found to have unstable angina and catheter showing chronically occluded left anterior descending coronary artery.  In an August 2006 VA medical report, the Veteran was seen for atypical chest pain.  He reported that he had experienced a mild myocardial infarction in May 2006 status post catheterization with no interventions necessary and that he had underwent a cardiac catheterization in October 2005 for chest pain.  He complained of suffering from sharp chest pains ever since his coronary artery bypass graft.  A December 2006 VA medical report indicated that the Veteran's chest pain had been determined to be non-cardiac in nature, as did private medical reports dated in July 2007 and July 2008.  

A November 2008 treatment note from the Department of Corrections reveals that the Veteran was admitted to the infirmary for a massive pulmonary embolism.  
A December 2008 summary of the Veteran's hospitalization indicates that the Veteran also had right heart failure with secondary demand myocardial infarction.  The December 2008 myocardial perfusion assessment shows that the Veteran received adenosine with complaints of chest discomfort.  A myocardial perfusion scintigraphy demonstrated no evidence for either infarction or ischemia.  The Veteran had normal global left ventricular systolic function with a left ventricle ejection fraction of 53 percent.  There was also attenuation artifact involving the inferior wall.  

In a January 2009 medical report, the Veteran's echocardiogram (EKG) showed further significant improvement in right heart function as compared to the previous study.  He was noted to have chest pain symptoms, but rather than undergo a cardiac catheterization, it was decided that he would see how things improved over time since his recent stress test indicated that he had low objective risk for major adverse cardiac events as a consequence of coronary artery disease.  A May 2009 lung ventilation/perfusion revealed significant interval improvement compared with a prior study as well as a very low probability for pulmonary embolus.  

On VA examination in August 2009, the Veteran reported non-cardiac symptoms and chest pain.  He reported being able to walk 0.25 to 1 mile daily dependent on the weather and humidity.  He stated that his lungs felt open.  He denied any mucus, cough, or chest pain for his 2 block walk to the examination room.  The examiner noted that the Veteran had not had any cardiac events since November 2008 and that there was no evidence of post-phlebitic syndrome edema or cellulitis in the legs.  Examination revealed normal gait.  The examiner estimated that the Veteran had 3-5 METS as determined by the Veteran, nursing, and observation in the yard.  The Veteran had normal heart size, intact pedal pulses, normal aorta, and normal femoral pulses.  There was no evidence of edema or pigment changes in the legs.  Jugular venous distention, heart murmur, heart clicks, and pericardial rub were absent.  Point of maximal impulse was at the fourth intercostal space.  Pulmonary examination was normal.  The examiner noted that testing for left ventricle dysfunction in both December 2008 and May 2009 indicated greater than 50 percent ejection fraction.  An August 2009 cardiology consultation revealed noncardiac chest pain, normal chest x-ray, and unremarkable EKG.  The Veteran was diagnosed with acute resolved bilateral pulmonary embolus and history of coronary artery disease, stable.  The examiner opined that it was less likely than not that the Veteran's service-connected bilateral hip and knee disabilities either caused or permanently aggravated his pulmonary emboli/heart attack.  His rationale was that the conditions/causes of pulmonary emboli/heart attack were idiopathic and therefore not plausibly related to the Veteran's service-connected conditions.  He explained that they were instead solely based on non-service-connected conditions.  With regard to the Veteran's lower extremities, the examiner noted that his gait had been recorded as normal for the years leading up to 2008 (2001, 2003, and 2006).  He also observed that the Veteran was found to have no history of leg blood clots at his November 2008 admission, which indicated that it was likely a pelvic source for pulmonary emboli.  The examiner concluded that obesity, sedentary living, and diabetes were more likely than not causative of the Veteran's pulmonary emboli/heart attack.    

VA medical records dated from September 2009 to January 2010 show that the Veteran received treatment for obstructive sleep apnea.  A March 2010 chest x-ray revealed no acute cardiopulmonary pathology.  A March 2010 persantine myocardial perfusion study indicated no persantine induced reversible perfusion defects.  The left ventricular ejection fraction was 56 percent, and the ventricles appeared mildly dilated.  

The Veteran testified before a Decision Review Officer in August 2010.  Testimony revealed, in pertinent part, that the Veteran believed that his knee and hip disabilities had caused blood clots in his ankles, which led to his heart attack in November 2008.  He testified that he had experienced severe cramping in his legs for the past 16 years and that his first heart attack had occurred in 2005, necessitating him to undergo double open heart surgery.  He reported that he was currently on 16 different medications, including blood thinners, and that he had also been using a CPAP machine for his lungs since 2008.  He stated that he avoided activity for fear of bruising himself and incurring more blood clots in his legs and that as a result of his lack of activity, he had gained weight.    

With regard to service connection for residuals of a heart attack and a respiratory disorder on a direct basis, the Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment for a heart attack or for any respiratory disorders.  In addition, a cardiovascular disease was not shown to a compensable degree within one year following his discharge from service.  Indeed, the first post-service evidence of any cardiac or respiratory symptoms is not shown until July 2005, which is 20 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that, "the trier of fact should consider all of the evidence including . . . the amount of time that elapsed since military service, and any other facts").

With regard to service connection for residuals of a heart attack and a respiratory disorder on a secondary basis, the Board notes that at no time did any of the Veteran's treating providers find that his heart attack/pulmonary emboli were due to or aggravated by his bilateral knee and hip disabilities.  However, the August 2009 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinions that it was less likely than not that the Veteran's heart attack/pulmonary emboli were caused by his bilateral knee and hip disabilities, and that it was less likely than not that the Veteran's heart attack/pulmonary emboli had been aggravated by his bilateral knee and hip disabilities.  The VA examiner also demonstrated knowledge of the pertinent facts, to include by discussing the relevant history of the Veteran's hips/legs and noting his hospitalization for sublethal massive pulmonary embolus and cardiac treatment.  For these reasons, the August 2009 negative nexus opinions by this examiner are probative and afforded significant weight.  

Furthermore, while the Veteran contends that his residuals of a heart attack/pulmonary emboli are related to his service-connected bilateral hip and knee disabilities, the Veteran has no medical training and thus his opinion on this point is not competent medical evidence.  In the matter at hand, medical disorders such as residuals of a heart attack and pulmonary emboli require objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Additionally, while the Veteran contends that his knee and hip disabilities had caused blood clots in his ankles, which led to his heart attack/pulmonary emboli, there is no competent evidence supporting such a contention.  Indeed, the August 2009 VA examiner indicated that obesity, sedentary living, and diabetes were more likely than not causative of the Veteran's pulmonary emboli/heart attack.  Thus, the Veteran's opinion regarding the etiology of his current residuals of a heart attack/pulmonary emboli is beyond the competence of a lay person and is thus accorded no probative value.  

In weighing all evidence of record, the Board finds the opinions by the August 2009 examiner (which were accompanied by detailed supporting rationale) are of greater probative value than the Veteran's lay contentions regarding the etiology of his residuals of a heart attack/pulmonary emboli.  Accordingly, service connection for the Veteran's residuals of a heart attack/pulmonary emboli on a secondary basis is not warranted.  38 C.F.R. § 3.310.  

In sum, the Board finds that the most competent and probative evidence indicates that residuals of a heart attack/pulmonary emboli were not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current residuals of a heart attack/pulmonary emboli to service or to a service-connected disability.  Accordingly, service connection for residuals of a heart attack/pulmonary emboli is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.

Service connection for residuals of a heart attack and a respiratory disorder, to include as secondary to service-connected bilateral hip and knee disabilities, is denied.  


REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on the merits.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, the U.S. Court of Appeals for Veterans Claims (CAVC) stated medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  20 Vet. App. 79, 83 (2006).  The CAVC also stated that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  Id.  

Service treatment records reveal that in February 1983, the Veteran was treated for mild depression over his upcoming surgery.  On separation examination in July 1985, the Veteran made no psychiatric complaints, and he was found to have no psychiatric abnormalities.  However, within a year after discharge from service, a February 1986 VA medical report shows that the Veteran was hospitalized for 
3 days for flashbacks, anxiety, nervousness, and depression.  The Axis I diagnosis included adjustment disorder with depressed mood.  The report also notes that the Veteran had made a suicide attempt in December 1985, which was only 5 months after his discharge from service in July 1985.  As it remains unclear to the Board whether the Veteran's psychiatric disorder is related to his period of service, it is necessary to have a medical opinion discussing whether his claimed acquired psychiatric disorder is related to his period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  

In light of this request, the Board notes that the Veteran is currently incarcerated and that his release date is uncertain.  The CAVC has stated that incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  As such, on remand, the RO should determine whether the Veteran continues to be incarcerated.  Thereafter, the RO must either afford him a formal VA psychiatric examination, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine whether it is at least as likely as not that his acquired psychiatric disorder is related to service or if a psychosis manifested to a compensable degree within one year from separation from service.  

If the Veteran remains incarcerated and if it is not possible to have him examined at the prison facility, depending on when he is scheduled to be released, in light of Bolton and Wood, the Board concludes that a VA examiner should conduct a records only review the Veteran's medical records and opine as to whether it is at least as likely as not that his current acquired psychiatric disorder was either incurred in service or due to or aggravated by his service-connected bilateral hip and knee disabilities.  The Board thus finds that an examination (if feasible) and opinion addressing the issue of the etiology of the Veteran's acquired psychiatric disorder is necessary in order to fairly decide the merits of the Veteran's claim.  
Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any pertinent outstanding records, if possible, afford the Veteran an appropriate VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner.  The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder was incurred in service.  If the Veteran's acquired psychiatric disorder is determined to not have been incurred in service, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is (a) due to or (b) aggravated by his service-connected bilateral hip and knee disabilities.  If a psychosis is diagnosed, the examiner should state whether it became manifest and to what degree within one year of the Veteran's July 1985 discharge from service.  The Board notes that the examiner must consider any lay statements, as appropriate, regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A thorough rationale for any opinion expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.    

If the Veteran remains incarcerated and it is not possible to afford him a VA psychiatric examination, contact the correctional facility and request that a physician, preferably a psychiatrist, at the correctional facility perform the above examination.  Arrange for the Veteran's claims folder to be reviewed by that examiner.  After his or her review, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder was incurred in service.  If the Veteran's acquired psychiatric disorder is determined to not have been incurred in service, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is due to or aggravated by his service-connected bilateral hip and knee disabilities.  The Board notes that the examiner must consider any lay statements, as appropriate, regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A thorough rationale for any opinion expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

If the Veteran remains incarcerated and a physician at the correctional facility is unwilling or unable to perform the above examination, arrange for the Veteran's claims folder to be reviewed by an appropriate VA psychiatrist.  After his or her review, the psychiatrist should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder was incurred in service.  If the Veteran's acquired psychiatric disorder is determined to not have been incurred in service, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder is due to or aggravated by his service-connected bilateral hip and knee disabilities.  The Board notes that the examiner must consider any lay statements, as appropriate, regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A thorough rationale for any opinion expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  

2.  Then, readjudicate the claim.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


